                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

MICHAEL PUSHA, ADC #105492                                             PLAINTIFF

VS.                               4:19-CV-00259-BRW

CHRIS PIAZZA, ET AL.                                                DEFENDANTS

                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED.

      IT IS SO ORDERED this 16th day of April, 2019.

                                                 Billy Roy Wilson
                                                 UNITED STATES DISTRICT JUDGE
